
	
		I
		112th CONGRESS
		2d Session
		H. R. 6205
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2012
			Mr. Nugent introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prevent
		  identity theft and tax fraud, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protect and Save Act of
			 2012.
		2.Authority to
			 disclose return and return information in Federal and State prosecution law
			 enforcement
			(a)In
			 generalSubsection (k) of section 6103 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(11)Disclosure of
				certain return information in connection with identity theft and fraudulent
				returns
						(A)In
				generalIn the case of an investigation pertaining to the misuse
				of the identity of another person for purposes of filing a false or fraudulent
				return of tax, upon receipt of a written request which meets the requirements
				of subparagraph (C), the Secretary may disclose return information to officers
				and employees of any Federal law enforcement agency, or any officers and
				employees of any State or local law enforcement agency, who are personally and
				directly engaged in the investigation of any crimes implicated in such misuse,
				but only if any such law enforcement agency is part of a team with the Internal
				Revenue Service in such investigation.
						(B)Limitation on
				use of informationInformation disclosed under this subparagraph
				shall be solely for the use of such officers and employees to whom such
				information is disclosed in such investigation.
						(C)RequirementsA
				request meets the requirements of this clause if—
							(i)the request is
				made by the head of the agency (or his delegate) involved in such
				investigation, and
							(ii)the request sets
				forth the specific reason why such disclosure may be relevant to the
				investigation.
							(D)NotificationThe Secretary shall determine whether or
				not to grant the disclosure request described in subparagraph (A) and notify
				the petitioning law enforcement agency within 30 days of receiving the request.
				This determination shall be expedited in instances where the crimes of murder,
				murder for hire, or arson are involved as certified by the requesting agency’s
				head.
						.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 6103(a) of such Code is amended by inserting or (k)(11)
			 after subsection (i)(7)(A).
				(2)Paragraph (4) of
			 section 6103(p) of such Code is amended—
					(A)in the matter
			 preceding subparagraph (A) by inserting or (11) after
			 (k)(10), and
					(B)in subparagraph
			 (F)(ii) by striking or (10) and inserting (10) or
			 (11).
					(3)Paragraph (2) of
			 section 7213(a) of such Code is amended by inserting (k)(11),
			 after (7)(A)(ii),.
				(c)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 disclosures made after the date of the enactment of this Act.
			(d)Rule of
			 ConstructionNothing in section 6103 of the Internal Revenue Code
			 of 1986 may be construed to prohibit Federal law enforcement officials from
			 coordinating with State and local law enforcement agencies already
			 investigating related crimes.
			3.Local law
			 enforcement liaisonSection
			 7803 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new subsection:
			
				(e)Local Law
				Enforcement Liaison
					(1)EstablishmentThe
				Commissioner of Internal Revenue shall establish within the Criminal
				Investigation Division of the Internal Revenue Service the position of Local
				Law Enforcement Liaison.
					(2)DutiesThe
				Local Law Enforcement Liaison shall—
						(A)coordinate the
				investigation of tax fraud with State and local law enforcement
				agencies,
						(B)communicate the
				status of tax fraud cases involving identity theft, and
						(C)carry out such
				other duties as delegated by the Commissioner of Internal
				Revenue.
						.
		4.PIN system for
			 prevention of identity theft tax fraud
			(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Secretary of the Treasury (or the Secretary’s delegate) shall
			 implement an identify theft tax fraud prevention program under which—
				(1)a
			 person who has filed an identity theft affidavit with the Secretary may
			 elect—
					(A)to be provided
			 with a unique personal identification number to be included on any Federal tax
			 return filed by such person, or
					(B)to prevent the
			 processing of any Federal tax return submitted in an electronic format by a
			 person purporting to be such person, and
					(2)the Secretary will
			 provide additional identity verification safeguards for the processing of any
			 Federal tax return filed by a person described in paragraph (1) in cases where
			 a unique personal identification number is not included on the return.
				5.Study on the use
			 of prepaid debit cards and commercial tax preparation software in tax
			 fraud
			(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a study to examine the role of prepaid debit cards and commercial tax
			 preparation software in facilitating fraudulent tax returns through identity
			 theft.
			(b)ReportNot
			 later than 6 months after the date of the enactment of this Act, the
			 Comptroller General shall submit to the Committee on Finance of the Senate and
			 the Committee on Ways and Means of the House of Representatives a report with
			 the results of the study conducted under subsection (a), together with any
			 recommendations.
			6.Study on the use
			 of e-filing in tax fraud
			(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a study to examine the role filing tax returns electronically
			 (e-filing) and electronic tax returns play in either facilitating or preventing
			 fraudulent tax returns through identity theft.
			(b)ReportNot later than 6 months after the date of
			 the enactment of this Act, the Comptroller General shall submit to the
			 Committee on Finance of the Senate and the Committee on Ways and Means of the
			 House of Representatives a report with the results of the study conducted under
			 subsection (a), together with any recommendations.
			7.Restriction on
			 access to the Death Master File
			(a)In
			 generalThe Secretary of Commerce shall not disclose information
			 contained on the Death Master File to any person with respect to any individual
			 who has died at any time during the previous two calendar years in which the
			 request for disclosure is made or the succeeding calendar year unless such
			 person is certified under the program established under subsection (b).
			(b)Certification
			 program
				(1)In
			 generalThe Secretary of Commerce shall establish a program to
			 certify persons who are eligible to access the information described in
			 subsection (a) contained on the Death Master File.
				(2)CertificationA
			 person shall not be certified under the program established under paragraph (1)
			 unless the Secretary determines that such person has a legitimate fraud
			 prevention interest in accessing the information described in subsection
			 (a).
				(c)Imposition of
			 penaltyAny person who is certified under the program established
			 under subsection (b), who receives information described in subsection (a), and
			 who during the period of time described in subsection (a)—
				(1)discloses such
			 information to any other person, or
				(2)uses any such
			 information for any purpose other than to detect or prevent fraud,
				shall pay a
			 penalty of $1,000 for each such disclosure or use, but the total amount imposed
			 under this subsection on such a person for any calendar year shall not exceed
			 $50,000.(d)Exemption from
			 Freedom of Information Act requirement with respect to certain records of
			 deceased individuals
				(1)In
			 generalThe Social Security Administration shall not be compelled
			 to disclose to any person who is not certified under the program established
			 under subsection (b) the information described in subsection (a).
				(2)Treatment of
			 informationFor purposes of section 552 of title 5, United States
			 Code, this section shall be considered a statute described in subsection
			 (b)(3)(B) of such section 552.
				8.Extension of
			 authority to disclose certain return information to prison officials
			(a)In
			 generalSection 6103(k)(10) of the Internal Revenue Code of 1986
			 is amended by striking subparagraph (D).
			(b)Report from
			 Federal Bureau of PrisonsNot later than 6 months after the date
			 of the enactment of this Act, the head of the Federal Bureau of Prisons shall
			 submit to Congress a detailed plan on how it will use the information provided
			 from the Secretary of Treasury under section 6103(k)(10) of the Internal
			 Revenue Code of 1986 to reduce prison tax fraud.
			(c)Sense of House
			 regarding State prison authoritiesIt is the sense of the House
			 that the heads of State agencies charged with the administration of prisons
			 should—
				(1)develop plans for
			 using the information provided by the Secretary of Treasury under section
			 6103(k)(10) of the Internal Revenue Code of 1986 to reduce prison tax fraud,
			 and
				(2)coordinate with
			 the Internal Revenue Service with respect to the use of such
			 information.
				9.Treasury report
			 on information sharing barriers with respect to identity theft
			(a)Review
				(1)In
			 generalThe Secretary of the Treasury (or the Secretary’s
			 delegate) shall review whether current Federal tax laws and regulations related
			 to the confidentiality and disclosure of return information prevent the
			 effective enforcement of local, State, and Federal identity theft statutes. The
			 review shall consider whether greater information sharing between the Internal
			 Revenue Service and Federal, State and local law enforcement authorities would
			 improve the enforcement of criminal laws at all levels of government.
				(2)ConsultationIn conducting the review under paragraph
			 (1), the Secretary shall solicit the views of, and consult with, State and
			 local law enforcement officials. Among the Federal agencies the Secretary shall
			 consult in conducting the review are the following:
					(A)The Department of
			 Veterans Affairs.
					(B)The Department of
			 Justice.
					(C)The United States
			 Postal Inspection Service.
					(D)The Social
			 Security Administration.
					(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall submit a report with the results of the review conducted under subsection
			 (a), along with any legislative recommendations, to the Committee on Finance of
			 the Senate and the Committee on Ways and Means of the House of
			 Representatives.
			
